Citation Nr: 1722039	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO. 11-25 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a bilateral knee disability, to include bilateral knee strain.

2. Entitlement to service connection for a right ear hearing loss disability.

3. Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to April 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 


FINDINGS OF FACT

1. The Veteran's bilateral knee disability, diagnosed as knee strain, is not etiologically related to service.

2. The Veteran does not currently have a right hearing loss disability for VA purposes.

3. The Veteran's hypertension did not have its onset in service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral knee disability have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2. The criteria for service connection for right ear hearing loss have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

3. The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran requested VA Compensation and Pension examinations for the issues on appeal in a December 2009 statement. Under McLendon v. Nicholson, 20 Vet. App. 79, 81(2006), a VA medical examination must be provided when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. See 38 U.S.C.A. § 5103A(d)(2);38 C.F.R. § 3.159(c)(4)(i). As discussed in more detail below, the Veteran has not offered competent evidence to establish that an event, injury or disease occurred in service or that a qualifying condition manifested to a compensable degree within a year following separation for his claim of service connection for hypertension, therefore a VA Compensation and Pension examination for this claim is not required. McLendon, 20 Vet. App. at 81. The Veteran was provided VA examinations for his claims of right ear hearing loss and a bilateral knee disability, to include bilateral knee strain, in April 2016. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

VA has satisfied its duties to notify and assist, and the Board may proceed with appellate review.


Service Connection, Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition, service connection may also be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. Hypertension and hearing loss (organic disease of the nervous system) are chronic conditions listed under 38 C.F.R. § 3.309(a); and thus, 38 C.F.R. § 3.303(b) is applicable. See id.; see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Service connection may also be established based upon a legal presumption by showing that a disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.307, 3.309(a). 

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990); See also Timberlake v. Gober, 14 Vet. App. 122 (2000). The Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court. 38 U.S.C.A. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bilateral Knee

The Veteran contends that service connection for a bilateral knee disability is warranted because it was incurred in-service or a result of service

The Veteran currently has a bilateral knee disability, specifically bilateral knee strain, as diagnosed during the April 2016 VA examination. 

In a December 2009 statement, February 2010 notice of disagreement, and September 2011 substantive appeal (VA Form 9) the Veteran contended that his bilateral knee disability started while he was on active duty. A review of the Veteran's service treatment records reveal that the Veteran was treated for bilateral knee pain in April 1977. The Veteran reported that his knees were tender and painful bilaterally. The physician assessed bilateral knee pain with a possible strain. The Veteran was put on physical profile for five days in April 1977; however, there were no subsequent complaints or treatment to indicate a chronic knee disability in service.

In a December 2009 statement and February 2010 notice of disagreement, the Veteran asserted that he had been self-medicating for his bilateral knee strain since service. The Veteran has not offered any evidence of medical treatment for his bilateral knee strain since service. It should be noted that a November 2000 private medical record shows that the Veteran was seen with pain in his right ankle.  He did not report any pain in his bilateral knee at that time. An August 2009 private record shows that the Veteran was seen for right foot and ankle pain. The examiner specifically noted that physical examination of the knee was normal. The Veteran seeking medical care for right foot and ankle pain suggests that he is not averse to seeking medical care as needed for physical pain. Additionally, he reported that the pain he was experiencing had been "going on and off for the last couple of years." The Veteran did not report ongoing knee pain at that time, and physical examination of the knees was normal.

In April 2016, the Veteran was afforded a VA examination for the bilateral knee strain. The Veteran reported that he had a gradual onset of bilateral knee pain over the course of basic training, that he received no treatment other than medications, and that he had progressively increasing pain ever since. The VA examiner opined that the Veteran's claimed bilateral knee disability was less likely than not incurred or caused by the claimed in-service injury. The VA examiner provided the rationale that service treatment records documented two acute complaints of knee pain in service but there were no other records to indicate any ongoing sequelae that resulted from those acute and apparently self-limiting episodes. Further, he noted that there was no evidence of a chronic knee disability during service. The Board also notes that the Veteran reported his occupation of setting up and moving portable metal buildings during the April 2016 VA examination.

The VA medical opinion from April 2016 provides competent and probative evidence that weigh against the Veteran's claim because the VA examiner reviewed the claims file, interviewed the Veteran, performed an appropriate examination, and provided a medical opinion supported by well-reasoned rationale. Monzingo, 26 Vet. App. at 105-06.

The Veteran has not offered a nexus from a qualified professional; nevertheless, the Board has considered the Veteran's lay statements. The Veteran is competent to report symptoms, such as pain, that he may have experienced at any time. See Layno, 6 Vet. App. 223, 225. However, the Board accords more probative value to the April 2016 VA medical opinion than the Veteran's statements of chronic knee pain following service discharge.  As noted above, he did not report ongoing knee pain when seen in November 2000 and August 2009, while at the same time, reported ongoing right foot and ankle pain. Thus, the Veteran's statements of chronic knee pain since service discharge are accorded lessened probative value.  

As the preponderance of the evidence is against the claim of service connection for a bilateral knee disability, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Right Ear Hearing Loss

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran contends that service connection for right ear hearing loss is warranted because it was incurred in-service or a result of service.

The Board notes that service connection for left ear hearing loss disability has been granted. However, the Veteran has does not have a current right ear hearing loss disability for VA purposes. In April 2016, the Veteran underwent a VA audiological examination which showed that the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
20
30

The examination revealed a speech recognition score of 94 using the Maryland CNC Test for the right ear. Following this examination, the VA examiner diagnosed the Veteran with sensorineural hearing loss in the frequency range of 500-4000 Hertz in the right ear. 

A September 2009 private medical record reflects that the Veteran underwent an audiological examination which showed that the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
20
25

However, the Veteran's hearing impairment in the right ear is not considered a disability for VA purposes. The auditory threshold is not 26 or greater in at least three, or 40 or greater in at least one, of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz in either of the examinations. Speech recognition testing is not less than 94 percent using the Maryland CNC Test. 38 C.F.R. § 3.385. Therefore, the evidence does not support a finding that the Veteran has a current right ear hearing loss disability and does not meet the first requirement of service connection.

The Board has also considered lay statements from the Veteran. In a December 2009 statement, February 2010 notice of disagreement, and September 2011 substantive appeal (VA form 9) the Veteran contended that his right ear hearing loss started in service and was caused by hazardous noise exposure, specifically helicopter noise. The credibility of the Veteran's statements regarding his exposure to acoustic trauma is not in question given his military occupational specialty as a medium helicopter repairman indicated on his certificate of release or discharge (form DD 214). However, lay assertions do not constitute a competent clinical diagnosis of right ear hearing loss for VA purposes. See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions). The Veteran's lay assertions cannot constitute competent medical evidence in support of a current diagnosis of a right hearing loss disability for VA purposes. While the Veteran has experienced acoustic trauma in service, in the absence of a current diagnosis for right ear hearing loss disability for VA purposes, service connection cannot be established.

If the Veteran's hearing loss worsens, he may submit a new claim for service connection for a right ear hearing loss disability.

The preponderance of the evidence is against the claim of service connection for right ear hearing loss disability, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Hypertension

The Veteran contends that service connection for hypertension is warranted because it was incurred in-service or a result of service.

Private medical records indicate that the Veteran was diagnosed and treated for hypertension as early as November 2003. It should be noted that Note (1) to 38 C.F.R. § 4.104, DC 7101 states hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. For the purposes of 38 C.F.R. § 4.104, the term hypertension means that the diastolic blood pressure is predominately 90mm. or greater and isolated systolic hypertension means that the systolic blood pressure is predominately 160mm. or greater with a diastolic blood pressure of less than 90mm. 

In a December 2009 statement and September 2011 substantive appeal (VA form 9), the Veteran contended that his high blood pressure started while he was on active duty. The Veteran's service treatment records are silent for any diagnosis or treatment of hypertension or symptoms of high blood pressure. An October 1977 dental patient medical history questionnaire from the Veteran's service treatment records indicates that the Veteran denied any treatment for high blood pressure or any blood disease. The questionnaire was updated in July 1979 and the Veteran did not change his responses. The medical evidence proffered shows treatment of hypertension as early as November 2003, which is decades after the Veteran's April 1980 service separation. The medical evidence does not show that the Veteran's hypertension, manifested to a degree of 10 percent disabling or more within one year from his April 1980 separation from service and a presumption of service connection based on the chronicity of hypertension is not appropriate. 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.307, 3.309(a). 

The Board has reviewed the Veteran's medical records for any indication that his hypertension could have been caused by or was a result of active duty service and finds no such indication or relationship is demonstrated. The Veteran does not contend that a specific in-service injury or event that caused his hypertension nor does he offer a medical opinion from a qualified medical professional providing a nexus between his hypertension and service. Furthermore, the Veteran's private medical records indicate a family history of hypertension. The Veteran has attempted to establish a nexus through his own lay assertions that his hypertension was caused or related to service; however, the Veteran has not demonstrated competency to offer opinions as to the etiology of his hypertension. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert, 21 Vet. App. at 462. Hypertension requires specialized training for determinations as to diagnosis and causation, therefore, not susceptible to lay opinions on etiology. The Veteran is not competent to render such a nexus opinion or attempt to present lay assertions to establish a nexus between his hypertension and service. 

The preponderance of the evidence is against the claim of service connection for hypertension, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a bilateral knee disability, diagnosed as bilateral knee strain, is denied.

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for hypertension is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


